335 So. 2d 801 (1976)
STATE of Florida, Petitioner,
v.
Warren M. ADAMS, Jr., and Betty M. Yarborough, Respondents.
No. 47276.
Supreme Court of Florida.
July 21, 1976.
Robert L. Shevin, Atty. Gen., Charles Corces, Jr., and Robert J. Landry, Asst. Attys. Gen., for petitioner.
William F. Casler and Enrique Escarraz, III, St. Petersburg, for respondents.
BY THE COURT:
Upon a petition for the writ of certiorari, the decision of the Second District Court of Appeal reported at 310 So. 2d 782 is before us to resolve a conflict with the decision of this Court in Slater v. State, 316 So. 2d 539 (Fla. 1975). In this case the district court held that where a person is convicted on separate counts of felony-murder and robbery growing out of the same transaction, the robbery merges with the felony-murder. It therefore vacated the sentence imposed upon the judgment of guilty of robbery. We held in Slater that these were two separate crimes for which separate sentences could be imposed, if both had been separately charged and the jury returned a guilty verdict as to each. To resolve this apparent conflict we granted the writ and dispensed with oral argument.
Having considered the parties' briefs we find no new circumstances which would cause us to reconsider our decision in Slater. That portion of the decision below which vacates the sentence for robbery is reversed, and this case is remanded with instructions to reinstate the robbery sentence imposed by the trial court.
OVERTON, C.J., and ROBERTS, BOYD, ENGLAND and SUNDBERG, JJ., concur.
ADKINS and HATCHETT, JJ., dissent.